         Case 6:20-cv-06152-EAW Document 12 Filed 03/25/21 Page 1 of 1



WHITEMAN                                                                         William S. Nolan
                     Attorneys at Law                                                     Partner
OSTERMAN                                                                     518.487.7773 phone
                     www.woh.coni
                                                                               wnolan@woh.com
Ea HANNA      LLP


One Commerce Plaza
Albany, New York 12260
518.487.7600

                                            March 24, 2021

VIA ECF

Hon. Elizabeth A. Wolford
United States District Judge
Kenneth B. Keating Federal Building
100 State Street
Rochester, New York 14614

       Re:      Margaret Thurber v Finn Academy: An Elmira Charter School, et. al.
                Case No. 6:20-cv-06152-EAW

Dear Judge Wolford:

        My firm represents Defendants Finn Academy: An Elmira Charter School and the Board
of Trustees of Finn Academy: An Elmira Charter School in the above-referenced matter. I am
writing to respectfully advise your Honor that Plaintiff has agreed to a one-week extension of
Defendants’ time to file and serve their answer to the remaining claims in the complaint, until
April 1, 2021. As such, I respectfully request the Court’s approval of this extension.

       Thank you for your time and attention to this matter.

                                            Respectfully submitted,

                                            /s/ William S. Nolan
                                            William S. Nolan

cc:    VIA ECF
       Bryan J. Maggs, Esq. (bryan@maggslaw.com)




                                                        Dated: March 24, 2021
